Case 18-11730-BLS Doc 20 Filed 10/02/18 Page 1 of 1

UNITED STATES BANKRUPTCY COURT

In re:

MARK A. RYAN, and
CHRISTINA A. RYAN,

Debtor(s).

FOR THE DISTRICT OF DELAWARE

Chapter 7

)
)
) Case No. l8-l 1730 (BLS)
)
)
)

Re: Docket No. 16

ORDER ON REAFFIRMATION AGREEMENT

A motion for approval of the reaffirmation agreement made between Mark A. Ryan and
Christina A. Ryan, debtor(s) and Credit Acceptance Corp. Was filed on September 6, 2018. The
Court scheduled a hearing on notice to the debtor(s) and the creditor to be heard on October 4, 2018.

COURT ORDER: l:|

Dated: October _I_, 2018

The court grants the debtors’ motion under ll U.S.C. § 524(0)(6)(A)
and approves the reaffirmation agreement described above as not
imposing an undue hardship on the debtor(s) or a dependent of the
debtor(s) and as being in the best interest of the debtor(s).

The court grants the debtor’s motion under U.S.C. § 524(K)(8) and
approves the reaffirmation agreement described above.

The court does not disapprove the reaffirmation agreement under
ll U.S.C. §524(m).

The court does not approve the reaffirmation agreement.

The agreement is not enforceable per statute. ll U.S.C. §
524(c)(3).

The agreement is not enforceable per statute. ll U.S.C. §
524(0)(3). No hearing on the Motion is necessary.

BY THE COURT

‘§M@@..a

Brendan Linehan Shannon
United States Bankruptcy Judge

 

 

 

